Citation Nr: 1125684	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for migraine headaches to include as secondary to service connected disability or as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to December 1993.  Service in Southwest Asia during the Persian Gulf War is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which denied the Veteran's request to reopen his previously denied claim.

In October 2008 the Board remanded this claim for further development.  In July 2009, the Board denied the claim to reopen the previously denied claim for service connection for migraine headaches to include as due to an undiagnosed illness.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2010 the Court issued an Order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case back to the Board for compliance with the Joint Motion.

In September 2010, the Board reopened the Veteran's claim and remanded the issue of entitlement to service connection for migraine headaches to include as secondary to service connected tinnitus or as due to undiagnosed illness for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard the Veteran was provided the notice indicated by the Board and he was examined by VA and a nexus opinion was given.  The case has been returned to the Board and is ready for further review. 


FINDING OF FACT

The Veteran's currently diagnosed migraine headaches are not related to his period of active military service to include any incident or event therein, are not shown to have manifested to a compensable degree within one year of discharge, and are not proximately due to or the result of his service-connected tinnitus on either a causation or aggravation basis.  


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In the present case, the Veteran was informed of the evidence needed to establish entitlement to service connection for his disability on a direct basis and on secondary basis in a VCAA notice letter dated in December 2010.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of the claim.  The Board was advised regarding the elements of degree of disability and effective date as required by Dingess in any of the aforementioned notice letters as well.  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any prejudicial or harmful error in VCAA notice.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO obtained service treatment records, VA treatment records, and private treatment records and afforded the Veteran with a medical examination.  The examination report is deemed adequate for the purposes of this adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Thus, the evidence of record is deemed sufficient to render a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.


Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., migraine), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non- service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

For Persian Gulf War Veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known clinical diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of a syndrome that (1) is a clinical diagnosis accepted by VA and (2) is shown by the evidence to be the result of service.  If so, service connection may be granted under 38 C.F.R. § 3.303(d). If not, service connection must be considered under 38 C.F.R. § 3.317.  In the latter case, service connection may not be granted if the symptom is a manifestation of a disability attributable to a "known clinical diagnosis."

Further, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317 (2010).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.

Discussion

The Veteran contends that he has migraine headaches due to an undiagnosed illness stemming from his service in Southwest Asia.  As mentioned above, in order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran has put forth several theories of entitlement.   The Veteran contends that his migraine headaches are due to or related to his service connected tinnitus.  The Veteran has alternatively suggested that his migraine headaches are due to his military service generally or to service in the Persian Gulf, to include an undiagnosed illness incurred as a result of such service.  

As noted previously, the Veteran has qualifying Persian Gulf service as defined by regulation.  See 38 C.F.R. § 3.317.  Nonetheless, the evidence shows that his headaches have been medically attributed to the clinically known diagnosed illness of migraine.  (See, VA examination of December 2010 diagnosing migraine headaches).  Consequently, service connection may not be predicated on application of 38 C.F.R. § 3.317.  

The Board will next consider whether service connection for the Veteran's migraine headaches is warranted on a secondary basis under 38 C.F.R. § 3.310.  It is established that the Veteran is service-connected for tinnitus.  Further, in the present case, the medical evidence clearly shows that the Veteran currently suffers from migraine headaches.  Additionally a VA treatment record of November 2007 found that the Veteran's tinnitus was triggering migraines in recent months.  When the Veteran was examined by VA in December 2010, the examiner diagnosed migraine headaches.  Thus, the presence of current migraine headaches is established.  See McClain, supra.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here there are three medical findings regarding the relationship between tinnitus and migraines.  First, it is noted that a VA examiner stated in November 2007 that the Veteran's tinnitus was triggering migraines in recent months.  A review of this treatment record shows that this was an ENT consult in which the Veteran complained of increased tinnitus.  He stated that the tinnitus triggered increased migraines.  The examiner assessed, tinnitus, left greater than right, triggering migraines in recent months.  

The Veteran underwent a neurological examination by VA in December 2010.  The claims file and the medical records were reviewed.  The examiner stated that the Veteran described that during times of headache and tinnitus he noticed the ringing to be louder, but did not describe the that the ringing was causative or triggering of the migraines.  The Veteran was examined and migraine headaches were diagnosed.  The examiner opined that the current headache condition is less likely as not due to or the result of or aggravated by his service-connected tinnitus.  It was stated that the reason and basis for this was that although the Veteran describes that his ringing in his ears is more noticeable during his times of headaches there was not a history that would suggest or support that the Veteran's tinnitus is causative of the headaches.  He went on to state that furthermore, there is no evidence that the Veteran's tinnitus is aggravating the headaches in a predictable or permanent manner.  It was pointed out that the Veteran has tinnitus on a constant basis and migraines only on an intermittent basis and thus appears to be independent o the underlying tinnitus.  The examiner also stated that he could not find evidence, following review of medical literature and resources, to support that tinnitus causes, precipitates or aggravates migraine headaches.  

Private records show that in February 2011, the Veteran was evaluated for, among other things, headaches.  The Veteran was examined.  The physician stated that he had trouble associating the Veteran's headaches with tinnitus and was at a loss as to connect the two conditions unless the Veteran is unconsciously bruxing his teeth because of ear/head noise.  It was recommended that he see an Otologist.

The Board finds that the evidence presented by the December 2010 VA examiner to be most probative regarding this claim.  Here, the VA examiner reviewed the Veteran's claims file and medical history in conjunction with his examination.  He performed a neurological examination and offered a reasoned opinion with complete rationale.  In contrast, the November 2007 VA examiner based his finding on a history provided by the Veteran.  More importantly, the statement was offered without rationale and it is thus general, and inconclusive in nature.  The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, the probative value of a medical nexus opinion is determined by whether it contains a discussion of the medical rationale of the opinion and is based on an accurate factual premise.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  The Board finds that the opinion offered by the November 2007 VA clinician is insufficient.  Therefore, it is of no probative value in supporting or disproving the Veteran's claim.  As well the private examiner in February 2011 stated that he could not associate the tinnitus with headaches.  As such the most persuasive medical evidence in the file supports a finding that the current findings are not related to the service-connected tinnitus. 

The Board has considered the Veteran's lay statements.  While the Veteran is competent to report his experience of headaches and tinnitus, he is not competent to render a medical opinion regarding the cause or etiology of his migraine headaches.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  His opinion is therefore accorded significantly less probative value than the VA examiner's opinion of December 2010.  In view of the foregoing, the Board finds that service connection for migraine headaches on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.

Although service connection on a secondary basis is not established, the Board will consider whether service connection for migraine headaches is otherwise warranted on a direct basis or on a presumptive basis as a chronic disease.  

After careful review of the record, the Board finds that the evidence does not show that the Veteran's migraines are related to his period of active military service or that migraines manifested to a compensable degree within one year of discharge.  In this regard, the Board notes that the Veteran's service treatment records (STRs) show that there was a complaint of headaches in a November 1991 service treatment report.  This was in conjunction with treatment for complaints of nausea, vomiting and diarrhea.  The diagnosis was, viral gastroenteritis.  In January 1993, he complained of abdominal pain with diarrhea and headache for two days.  The finding was, acute gastroenteritis/dehydration.  In his December 1993 separation report of medical history, the Veteran answered "no" to frequent or severe headaches.  Neurological examination was negative.  

After service, VA records show that in February 1995, the Veteran complained of headaches when hospitalized at a VA facility for depression.  No headache disorder was diagnosed.  During a June 1997 VA psychological examination the Veteran complained of migraine headaches as a problem, but there was no diagnosis of migraines.  Headaches were reported in December 1998 and October 1999 and were attributed to other diagnosed illnesses.   An April 2007 treatment report from the Lincoln VAMC eye clinic noted that the Veteran reported a history of migraines.  A July 2007 emergency room intake report at St. Elizabeth Regional Medical Center noted that the Veteran complained of headache; the examiner diagnosed him with probable migraine type headache.  In December 2010, migraine headaches were diagnosed on VA examination.  

There are two inservice complaints of headaches and a current headache disorder has been diagnosed.  In order for the Veteran to prevail on this claim, the evidence must show either that headaches were manifested to a compensable degree within one year of service separation or that there is a competent medical nexus between the current findings and military service.  
Here, migraine headaches were not complained of until 1995, more than a year after service discharge.  And migraines were not definitively diagnosed in the record until thereafter.  There is nothing to show that headaches were manifested to a compensable degree during the first post service year.  Thus service connection on a presumptive basis is not warranted.  

As to direct service connection, while there are inservice complaints and a current diagnosis, the record shows that a VA examiner has opined that the Veteran's migraine headaches are not related to service.  Specifically, the Veteran was examined by VA in December 2010.  The claims file was reviewed and the Veteran underwent a neurological examination.  The examiner diagnosed migraine headaches.  He stated that he could find no evidence to support that the Veteran's headaches are due to or the result of any specific exposure event to any hazard while he served in the Gulf War.  This opinion was reached after examining the Veteran and review the claims file and medical records.  It stands uncontradicted in the record. 

The Board finds that the evidence presented by the VA examiner to be most probative regarding this claim.  The examiner offered an opinion with rationale and the finding stands uncontradicted in the file.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's migraine headaches to active duty, despite the Veteran's contentions to the contrary.  Specifically, no medical professional has established a nexus between the Veteran's diagnosed migraines and active duty service.  As such the most persuasive medical evidence in the file supports a finding that the current findings are not related to service.

The Board has considered the lay statements reported by the Veteran.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board finds that if Bethea applies to Court decisions, it is logical to apply the guidance set forth therein to those decisions of a superior tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that his migraine headache are the result of service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his migraine headaches and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service. As he is found to be not competent as to this consideration, a discussion on credibility is not necessary. 

Further, to the extent that the Veteran's statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claim, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board notes that while the Veteran has contended that he has had headaches since 1991, it is noted that the headaches complained of in service were noted as symptoms related to a diagnosed gastrointestinal disorder and a headache disorder was not diagnosed by any examiner in service.  Further, on his service separation examination in 1993 he denied a history of frequent or severe headaches.  His current assertions are provided less weight than the medical evidence in service or the history he provided at separation, and this lessens his credibility.  While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a complaint of migraine headaches until 1995 or diagnosis of migraine headaches until thereafter, weighs heavily against the claim.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

In sum, the evidence shows that migraine headaches are not secondary to service-connected tinnitus, did not manifest within the first post-service year, and are not otherwise related to active service.  As a result, the Board finds that the preponderance of the evidence weighs against the Veteran's claim and service connection for migraine headaches is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for migraine headaches to include as secondary to service connected disability or as due to undiagnosed illness is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


